 


110 HR 1580 IH: Wounded Warriors Joint Health Care Ombudsman Act
U.S. House of Representatives
2007-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1580 
IN THE HOUSE OF REPRESENTATIVES 
 
March 20, 2007 
Mr. Bilirakis (for himself, Mr. Buchanan, and Mr. Shays) introduced the following bill; which was referred to the Committee on Armed Services 
 
A BILL 
To create a Department of Defense-wide Ombudsman Office. 
 
 
1.Short titleThis Act may be cited as the Wounded Warriors Joint Health Care Ombudsman Act. 
2.Establishment of a Department of Defense-wide Ombudsman Office 
(a)EstablishmentThe Secretary of Defense shall establish a Department of Defense-wide Ombudsman Office (in this Act referred to as the Ombudsman Office) and assign the responsibility for overseeing the Office to the Assistant Secretary of Defense for Health Affairs. 
(b)FunctionsThe functions of the Ombudsman Office are to provide assistance to and answer questions from medical holdover patients and their families regarding— 
(1)administrative processes, financial matters, and non-military related services available to the patients and their families throughout the patient’s evaluation, treatment, and recovery;  
(2)transfer to the care of the Veterans Administration; and 
(3)support services available upon the patient’s return home. 
(c)Additional requirements 
(1)Accountability standardsThe Ombudsman Office shall— 
(A)create and maintain case files for individual specific questions received, and initiate inquiries and track responses for all such questions; 
(B)set standards for timeliness of responses; and 
(C) set standards for accountability to medical holdover patients and their families, including requirements for daily updates to patients and family members about steps being taken to alleviate problems and concerns until problems are addressed. 
(2)Toll-free phone numbersThe Ombudsman shall establish and maintain toll-free telephone assistance phone numbers as follows: 
(A)One number shall be available for medical holdover patients and their families and shall operate 8 hours a day and 7 days a week. 
(B)One number shall be available for medical emergency questions 24 hours a day and 7 days a week.  
(3)Status reportsThe Ombudsman Office shall submit weekly status reports of actions taken to address individual concerns to the Secretary of Defense, the Secretary of each military department, and the inspector general of each military department. The Office shall also report to the commander or director of the office or facility with responsibility for the patients covered by the status report. 
(d)Responses from other officesThe Secretary of Defense shall ensure that all other offices within the Department of Defense and the military departments respond in a timely manner to resolve questions and requests from the Ombudsman Office on behalf of medical holdover patients and their families, including offices responsible for medical matters (including medical holdover processes), financial and accounting matters, legal matters, human resources matters, reserve component matters, installation and management matters, and physical disability matters.  
(e)BriefingsThe head of the Ombudsman Office shall conduct briefings of senior leadership in the military departments on all medical holdover trends, issues, and problems in person on a monthly basis. 
(f)Congressional inquiriesThe Ombudsman Office shall be responsible for handling, and for setting standards regarding the handling of, all inquiries from Congress regarding medical holdover patients and other medical questions related to the Armed Forces. The Ombudsman Office may report about congressional inquiries to the congressional liaison headquarters of each military department. 
(g)Staff of the Office 
(1)HeadThe Ombudsman Office should be headed by a general or flag officer. 
(2)StaffThe Ombudsman Office shall be staffed by personnel from offices of the Surgeon General of each military department and also shall include representatives from each military department with responsibility for a part of patient processing and representatives from reserve components. Personnel in the Ombudsman office should— 
(A)be highly trained in their office and command processes; 
(B)be given standardized and updated information on all military retention facility personnel charged with on-location assistance; and 
(C)in the case of military personnel, be assigned to the Office for a period of at least 3 years, and in the case of civilian personnel, be assigned to the Office permanently if practicable.  
(3)Training and testingOmbudsman personnel should be tested and evaluated on a standardized basis. Ombudsman personnel should be also trained to deal with members of the Armed Forces with post-traumatic stress disorder and other brain injuries. 
(h)Medical holdover patientIn this Act, the term medical holdover patient means a member of the Armed Forces, including a member of the National Guard or other reserve component, who is undergoing medical treatment, recuperation, or therapy, or is otherwise in medical hold or holdover status, for an injury, illness, or disease incurred or aggravated while on active duty in the Armed Forces. 
(I)AuthorizationThere is authorized to be appropriated to carry out this Act $2,000,000 for fiscal year 2007, and $1,000,000 for each of fiscal years 2008 and 2009. 
 
